Title: From George Washington to Norwalk, Conn., Officials, 11 July 1779
From: Washington, George
To: Officials of Norwalk, Connecticut


        
          Gentlemen
          New Windsor July 11: 1779
        
        I had last night the Honor to receive Your Letter of the 9th Instant. The depredations and ravages of the Enemy upon your coast, give me great concern and I sincerely regret that the means of protection in my power, are not equal to my wishes. You may be assured that whatever I can do to afford relief shall be done—and to this end I ordered a body of Troops to march Yesterday, which perhaps was doing more than a regard to the general interest & circumstances of the Army would justify. I have the Honor to be with great respect Gentn Yr Most Obedt sert
        
          G. Washington
        
       